                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                        Minute Entry
Hearing Information:
                         Debtor:   RICHARD E & ANITA REES
                  Case Number:     2:20-BK-00284-EPB           Chapter: 13

          Date / Time / Room:      TUESDAY, FEBRUARY 04, 2020 10:00 AM 7TH FLOOR #703

         Bankruptcy Judge:         EDDWARD P. BALLINGER JR.
               Courtroom Clerk:    JENNIFER LOWRY
                Reporter / ECR:    LETICIA OROSCO                                                        0.00


Matter:
              DEBTOR'S MOTION TO CONTINUE THE SECTION 362(A) STAY PURSUANT TO SECTION 362(C)(3)
              R / M #:   18 / 0


Appearances:

        THOMAS ADAMS MCAVITY, ATTORNEY FOR RICHARD E REES (T), ANITA REES (T)


Proceedings:                                                                                      1.00


        Mr. McAvity advised that no objections were received.

        COURT: IT IS ORDERED GRANTING THE MOTION. MR. MCAVITY IS DIRECTED TO UPLOAD A
        FORM OF ORDER.




     Case 2:20-bk-00284-EPB                  Doc 25 Filed 02/04/20 Entered 02/05/20 12:48:40 Desc
Page 1 of 1                                                                              02/05/2020 12:48:30PM
                                              Main Document Page 1 of 1
